c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date uil number info release date conex-132566-09 ---------------------------- ------------------ ------------------------------------------- dear --------------------------- your letter dated date to irs commissioner douglas h shulman was forwarded to me for response you expressed concern with our position on the information reporting requirements for payments made to volunteer firefighters as explained in detail below the law has historically provided and continues to provide that the information reporting requirements for payments to a volunteer firefighter differ depending on the individual firefighter’s status as an employee or an independent_contractor our interpretation of these provisions is well established and has remained constant over many years we appreciate the critical role volunteers at our nation’s fire departments play in maintaining the public safety for this reason we have worked to educate firefighting organizations about their tax obligations through various outreach programs we remain committed to partnering with them to help them correctly understand and apply the tax and reporting requirements the tax laws generally apply to volunteer firefighters in the same way they do to other workers in most cases the information reporting requirements for payments made or benefits provided to a worker depend on the worker’s status as either a common_law_employee or an independent_contractor non-employee the fact that a firefighter may be called a volunteer does not determine his or her status as an employee or an independent_contractor neither does it determine the nature of required federal information reporting the regulations that provide the criteria for determining a worker’s status as an employee or an independent_contractor for the federal_insurance_contributions_act fica tax and for federal_income_tax withholding purposes are found in sec_31_3121_d_-1 and sec_31_3401_c_-1 of the employment_tax regulations these regulations provide rules frequently referred to as the common_law rules that state in general that conex-132566-09 if the worker provides services under the direction and control of the service_recipient the worker is considered an employee for employment_tax and related information reporting purposes the rules reflect common_law principles developed and affirmed over decades by the courts which govern irs policy in this area whether a worker is an employee or an independent_contractor for federal tax and related information reporting purposes is determined under the internal_revenue_code and the employment_tax regulations the fair labor standards act does not affect whether an individual is an employee for federal tax purposes thus a worker may be an employee for federal tax purposes and not an employee for fair labor standards act purposes the term wages for purposes of fica is all remuneration for employment with certain exceptions sec_3121 of the code the law provides a similar definition of wages for purposes of federal_income_tax withholding sec_3401 of the code an employer who pays wages to an employee must furnish the employee with a form_w-2 showing the_amount_of_wages paid sec_6051 of the code wages paid to workers who are independent contractors generally must be reported on a form misc sec_6041 of the code the law excepts from the definition of wages for fica tax purposes any benefit or payment that an employee can exclude from gross_income under code sec_139b sec_3121 of the code the mortgage forgiveness debt relief act of adopted sec_139b of the code to provide members of qualified volunteer emergency response organizations including firefighters an exclusion_from_gross_income for certain state_or_local_tax benefits or payments these benefits or payments may be in the form of reimbursement or otherwise but the exclusion is limited to dollar_figure a month the law provides a similar exception from wages for income_tax_withholding purposes sec_3401 of the code in short employers do not need to report on form_w-2 or form 1099-misc any payments made or benefits provided to volunteer firefighters that are excluded from income under sec_139b however employers must report on form_w-2 or form 1099-misc amounts that are not excludable under sec_139b or any other code provision depending on the status of the volunteer firefighter as an employee or independent_contractor conex-132566-09 i appreciate and share your interest in this subject and in the well-being of firefighting organizations if you have further questions please call me or -----------------at -------------- --------------------------------------------------------------------------------------------------------------------- ------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
